            Case 3:20-cv-05472-BHS-DWC Document 9 Filed 06/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10      Victor Julian Turner aka Mikailah Kay
        Sweetgrass-Turner,                                 CASE NO. 3:20-cv-05472-BHS-DWC
11
                                 Plaintiff,                ORDER
12
                  v.
13
        Tori Ralkey et al.,
14
                                 Defendants.
15

16
               Plaintiff Victor Julian Turner aka Mikailah Kay Sweetgrass-Turner, proceeding pro se and
17
     in forma pauperis, filed this civil rights Complaint pursuant to 42 U.S.C. § 1983. Presently pending
18
     before the Court is Plaintiff’s Motion to Amend (Dkt. 7), which the Court grants as a matter of
19
     course.
20
        A. Background
21
               On May 19, 2020, Plaintiff initiated this lawsuit by filing a Motion to Proceed In Forma
22
     Pauperis (“IFP”) and the Complaint. See Dkts. 1, 5, 6, 7. The Court granted the Motion to
23
     Proceed IFP on June 16, 2020. Dkt. 6. The same day, Plaintiff filed a Motion to Amend. Dkt. 7.
24


     ORDER - 1
           Case 3:20-cv-05472-BHS-DWC Document 9 Filed 06/17/20 Page 2 of 2



 1      B. Motion to Amend (Dkt. 7)

 2         Pursuant to Rule 15(a)(1) of the Federal Rules of Civil Procedure,

 3                 A party may amend its pleading once as a matter of course within:
                   (A) 21 days after serving it, or
 4                 (B) if the pleading is one to which a responsive pleading is required,
                   21 days after service of a responsive pleading or 21 days after service
 5                 of a motion under Rule 12(b), (e), or (f), whichever is earlier.

 6         Plaintiff filed his Motion to Amend (Dkt. 7) prior to service and prior to the filing of a

 7 responsive pleading. See Dkt. Therefore, Plaintiff has the right to file an amended complaint as a

 8 matter of course. “When the plaintiff has the right to file an amended complaint as a matter of

 9 course, [ ] the plain language of Rule 15(a) shows that the court lacks the discretion to reject the

10 amended complaint based on its alleged futility.” Thomas v. Home Depot U.S.A., Inc., 2007 WL

11
     2140917, * 2 (N.D. Cal. July 25, 2007) (quoting Williams v. Board of Regents of University
12
     System of Georgia, 477 F.3d 1282, 1292 n. 6 (11th Cir. 2007)). Accordingly, Plaintiff’s Motion
13
     to Amend (Dkt. 7) is granted. The Clerk is directed to docket the proposed amended complaint
14
     (Dkt. 7-1) as the amended complaint.
15
            Dated this 17th day of June, 2020.
16

17                                                        A
                                                          David W. Christel
18                                                        United States Magistrate Judge
19

20

21

22

23

24


     ORDER - 2
